PER CURIAM.
There was sufficient evidence found in the plaintiff’s own testimony, if the jury believed it, to sustain the verdict. He testified that the defendant admitted to him the authority of Croker, the alleged agent of the defendant, and also admitted knowledge of the promises made by Croker on his behalf. I can find nothing in the record which renders this testimony of the plaintiff improbable.
No reversible error appears in the rulings or in the judge’s charge. In reply to an inquiry made by the jury as to whether they might find in a less amount than $800, the judge told them that they might find the reasonable value of the services, and neither side objected to such instruction. 0
The judgment should be affirmed, with costs.